Title: To James Madison from William Savage, 1 July 1803
From: Savage, William
To: Madison, James


					
						Sir
						Kingston Jamaica July 1st. 1803
					
					This accompanys Copys of my letters of 21t. January, 5h. April & 13h. May last solemnly Sworn to before the mayor of this City in consequence of my Bill of 21 January last on you in favor Messrs. Elliston & John Perot for 175 Dollars 0 Cents being returnd under protest: Such disrespect to my Signature has very Sensibly effected me, particularly as all my Accounts & Vouchers have been regularly transmitted.  You will observe by the Account current that I have been perfectly correct & that on the 21 January last their was due me the Sum I drew for, & on the 5h. April the Sum of 250 Dollars 83/100 was due me, which I did not draw for untill 17h. May.
					Permit me Sir to request you will examine the Account which I am persuaided is right. When I trust the Bill under protest will be Honored; my Accounts arise from expences incurred for unfortunate American Seamen many of whom would perish was I to withold the assistance afforded them.
					Was the Business of a private nature I could not preserve more economy.
					I never have recivd any letter of instructions advising me to withold the relief given to that class of people.  My Instructions at the time of my appointment was to aid and assist American Seamen whose Situation required it & to endeavor to liberate those who might be impress’d & send them onto their several places of abode, which as far as in my power I have done.
					If the Executive Government think proper to decline the payment of my bills for Supplies & deem my Services here of no avail, permit me to request of you to communicate on this Head by the earliest opportunity, as it is not my wish to hold an appointment which places my Credit in a disrespectful point of view.  Independent of the Accounts transmitted I have a demand for the last quarter which terminated Yesterday, particulars of which will be sent on soon.  I Have the Honour to be with due Respect Your Most Ob H Sert.
					
						Wm. Savage
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
